DETAILED ACTION
Response to Amendment
Applicant’s submission filed on 3/1/2021 has been entered.  Claims 21-22 were added.  Claims 1-8, 21-22 remain pending in this application.

Response to Arguments
Applicant's arguments filed 3/1/2020 with respect to the rejection under 35 U.S.C. § 112(b) have been fully considered but they are not persuasive.  Claim 6 recites “the external networking device”, while Claim 5 recites “a networking device external to the SDN controller”.  These recitations, although similar, are not identical, so there is still uncertainty regarding the “external networking device” of Claim 6, as it could be “external” to something other than the SDN controller, and thus separate from the “networking device external to the SDN controller” of Claim 5.  However, this rejection is now moot in view of the Examiner’s Amendment below. 

Applicant’s arguments, see Remarks, filed 3/1/2021, with respect to the rejections under 35 U.S.C. §§ 103 and 112(a) have been fully considered and are persuasive.  The rejections of 10/20/2020 has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner notes that authorization for this examiner’s amendment has NOT been given by the attorney of record.  Examiner has attempted to contact the attorney of record at 720-722-7188 multiple times throughout the course of prosecution from 2020 to 2021, but has never received any response to Examiner’s voicemail messages.  Examiner’s last attempt was made on 3/26/2021.

The application has been amended as follows: 

6.	(Currently Amended) The SDN controller of Claim 5, wherein the SDN controller is decoupled from a data store within the  external to the SDN controller.

Allowable Subject Matter
Claims 1-8, 21-22 are allowed.

The following is an examiner’s statement of reasons for allowance: claims 1-8, 21-22 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims: “a software defined networking (SDN) controller… comprising: a northbound interface including an application layer, wherein the application layer comprises two or more independent SDN applications… a southbound interface… and a database as a 
	When taken into context, the claim(s) as a whole was/were not disclosed in any prior art.  The dependent claims are allowed as they depend upon an allowable independent claim.  Examiner conducted a thorough search of the prior art, but found no new relevant references.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441